Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/861,125, filed on 09/22/2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2021 has been considered.

       Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-18
None of the prior art of record teaches or suggests a heat generating member comprising a first heat generating portion, a plurality of second heat generating portions electrically connected in series to generate heat; wherein at least one of the first heat generating portion and the second heat generating portions has a meandering shape.


Claim 19
None of the prior art of record teaches or suggests a fixing device comprising a heat generating member having a first heat generating portion, a plurality of second heat generating portions electrically connected in series to generate heat; wherein at least one of the first heat generating portion and the second heat generating portions has a meandering shape.
Claim 20
None of the prior art of record teaches or suggests an image forming apparatus comprising a heat generating member having a first heat generating portion, a plurality of second heat generating portions electrically connected in series to generate heat; wherein at least one of the first heat generating portion and the second heat generating portions has a meandering shape.

    Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
-   Sasaki et al. [8,110,783] disclose a tubular heater. 

         Contact Information
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HOAN H TRAN whose telephone number is (571)272-2141.
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the

Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIRsystem, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOAN H TRAN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        11/20/21